UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 18, 2007 TRESTLE HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 0-23000 95-4217605 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) PO Box 4198 Newport Beach, California 92661 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(949) 673-1907 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. – ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT. On June 18, 2007, Trestle Holdings, Inc. ("the Company") entered into an agreement with Venor, Inc. to provide consulting services for six months.The agreement was dated to be effective as of May 25, 2007.Eric Stoppenhagen, a principle of Venor, Inc., will continue to serve as Interim President and Secretary.Venor, Inc. will be paid $3,000 per month.A copy of the consulting agreement is attached to this Form 8-K as Exhibit 10.1 and is incorporated herein by reference. Item 9.01. – FINANCIAL STATEMENTS AND EXHIBITS. (a) Financial Statements. Not applicable. (b) Pro Forma Financial Information Not applicable (c) Exhibits 10.1 Consulting Agreement between Trestle Holdings, Inc. and Venor, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TRESTLE HOLDINGS, INC. June 19, 2007/s/ ERIC STOPPENHAGEN Eric Stoppenhagen Interim President EXHIBIT INDEX Exhibit Number Description 10.1 Consulting Agreement between Trestle Holdings, Inc. and Venor, Inc.
